DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10529833 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
17328389
10529833
1. A semiconductor structure comprising: a first device fin and a second device fin formed on a substrate; dielectric fins formed on the substrate, wherein the dielectric fins include a first dielectric fin with a first width and a second dielectric fin with a second width being greater than the first width; and a gate stack formed on the first and second device fins and the first and second dielectric fins.
1. A semiconductor structure comprising: a first device fin and a second device fin formed on a substrate; fill fins formed on the substrate, wherein the fill fins are dielectric features and include a first fill fin and a second fill fin, the second fill fin being disposed between the first and second device fins, the second fill fin is spaced away from the first and second device fins, the second fill fin including a first dielectric material layer and a second dielectric material layer deposited on the first dielectric material layer, wherein the first and second dielectric material layers are different from each other in composition; and a gate stack formed on the first and second device fins and the first and second fill fins, wherein a portion of the gate stack is inserted in a gap between the first device fin and the second fill fin, wherein the first fill fin includes a first width and the second fill fin includes a second width greater than the first width; the first fill fin includes the first dielectric material layer and is free of the second dielectric m
11. A method for fabricating an integrated circuit, comprising: forming device fins on a substrate with trenches defined among the device fins; filling the trenches with a first, a second, and a third dielectric material layers sequentially; and selectively removing upper portions of the first dielectric material layer, resulting in a first dielectric fin and a second dielectric fin being spaced away from the device fins with gaps defined therein, wherein the first dielectric fin includes a first width and the second dielectric fin includes a second width being greater than the first width.
12. A method for fabricating an integrated circuit, comprising: forming a device fin structure on a substrate, wherein the device fin structure includes a plurality of device fins with trenches defined among the device fins; filling the trenches with a first dielectric material layer and a second dielectric material layer on the first dielectric material layer; selectively removing upper portions of the first dielectric material layer, resulting in a first fill fin and a second fill fin being spaced away from two adjacent devices fins of the device fins with gaps defined therein; and forming a gate stack on the device fins and the at least one fill fin with portions of the gate stack inserted in the gaps, wherein the first fill fin includes a first width and the second fill fin includes a second width greater than the first width; the first fill fin includes the first dielectric material layer and is free of the second dielectric material layer; the second fill fin includes both the first and second dielectric material layers; and the first and second dielectric material layers are different from each other in composition.
18. A semiconductor structure, comprising: a first device fin and a second device fin formed on a substrate; a first dielectric fin formed on the substrate and disposed between the first and second device fins; a second dielectric fin formed on the substrate and disposed on a side of the second device fin opposite to the first device fin, wherein the first dielectric fin includes a first width and the second dielectric fin includes a second width greater than the first width; and a gate stack disposed on the first and second device fins and the first and second dielectric fins.
19. A semiconductor structure comprising: a first device fin and a second device fin formed on a substrate; a first dielectric fin formed on the substrate and disposed between the first and second the device fins; a second dielectric fin formed on the substrate and disposed on a side of the second device fin opposite to the first device fin; and a gate stack disposed on the first and second device fins and the dielectric fin, wherein a first portion of the gate stack is inserted in a first gap between the first device fin and the dielectric fin, and a second portion of the gate stack is inserted in a second gap between the second device fin and the dielectric fin, wherein the first dielectric fin includes a first width and the second dielectric fin includes a second width greater than the first width; the first dielectric fin includes a first dielectric material layer and is free of a second dielectric material layer; the second dielectric fin includes both the first and second dielectric material layers; and the first and second dielectric material layers are different from each other in composition.

.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816